Citation Nr: 9909120	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1956.

The veteran brought a timely appeal to the Board of veterans' 
Appeals (the Board) from July 1994 and June 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In November 1997, the 
Board granted service connection for tinnitus and denied an 
increased rating for left ear hearing loss.  The Board 
remanded to the RO for further development the issue of an 
increased rating for a respiratory disorder.  

The record shows that the RO in May 1998 granted an increased 
rating of 30 percent for the veteran's respiratory disorder 
retroactive to the December 1993 effective date for service 
connection.  The appeal for a higher rating has been 
continued and the case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's emphysema and mild interstitial lung 
disease (asbestosis) is not, over all, shown to have been 
manifested by more than moderate symptoms prior to October 7, 
1996 as indicated by clinical examination.

2. The veteran's pulmonary function testing in December 1997 
showed forced vital capacity (FVC) of 77 and FEV1 of 70 after 
therapy.

3.  The respiratory disability has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for a respiratory disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.20, 4.21 4.96, and 4.97, Diagnostic Codes 6603, 6802 (in 
effect prior to October 7, 1996) and Diagnostic Codes 6603 
and 6833 (61 Fed.Reg. 46720-46731 (September 5, 
1996)(effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran in December 1993 submitted a claim for service 
connection for a lung problem he believed was related to his 
exposure to asbestos in service.  The evidence on file 
included a 1993 VA medical examination chest X-ray reported 
as showing chronic obstructive pulmonary disease with a mild 
prominence of pulmonary vascular markings and bilateral 
pleural thickening.  

On a VA examination in late 1994, the veteran reported a 
several year history of shortness of breath with severe pain 
across the chest that varied with the weather but without 
hemoptysis or expectoration.  He provided information 
concerning claimed asbestosis exposure.  The examiner 
recorded the veteran's present complaints of cough and 
shortness of breath and reported normal physical examination 
of the lungs.  The diagnoses were recurrent bronchitis, 
recurrent rhinitis, episodes of anterior chest pain of 
undetermined etiology and idiopathic interstitial lung 
disease.

A pulmonary function study completed with the examination to 
rule out asbestosis was reported as showing FVC 94% predicted 
DCLO 96% and DCLO/VA 71% predicted.  FEV1 95 %, FEV1-FVC 79% 
with 78 % predicted (all reported results are pre medication, 
no post medication results were reported).  A chest X-ray was 
reported as showing no change since the previous study in 
August 1993 with mild diffuse hyperexpansion of the lungs and 
fibronodular densities consistent with chronic interstitial 
lung disease.  There was no consolidation, pleural effusion 
or atelectasis and the heart was not enlarged.  The 
impression was mild diffuse pulmonary emphysema and no active 
lung disease.

At a RO hearing in late 1995, the veteran related private 
physicians' statements regarding treatment for chronic lung 
problems (interstitial lung disease) compatible with 
asbestosis.  He related that he had been employed for the 
previous 39 years in the railroad industry and that he 
currently smoked.   

VA outpatient treatment records report in late 1995 the 
veteran's complaint of bronchitis and chest pain and 
tightness but without finding shortness or breath.  He was 
seen twice in early 1996 and chronic obstructive pulmonary 
disease reported.

A VA pulmonary function study obtained in March 1996 showed 
FVC 66% predicted DCLO 48% and DCLO/VA 74% predicted. There 
was no post medication results reported for this or any other 
spirometry.  FEV1 64%, FEV1-FVC percent of reference not 
reported.  The study was reported as showing mild chest 
restriction, moderate reduction in defusing capacity and a 
low MVV relative to FEV1 that suggested poor effort or 
neuromuscular disorder.  A chest X-ray was interpreted as 
showing little change from a January 1996 report.  The 
impression was chronic obstructive pulmonary disease, slight 
elevation of the left hemidiaphragm and very mild bilateral 
pleural thickening. 

A VA examination in April 1996 it was reported that the 
veteran had discontinued smoking more than a year previously 
and that he complained of shortness of breath, pain across 
the chest, bouts of bronchitis and productive cough, but 
never bloody or rusty sputum.  The veteran was described as 
healthy appearing with a resonant chest and mildly increased 
anterior/posterior diameter.  The veteran was able to expand 
the chest from 40 inches to 42 inches and his breath sounds 
were distant but he did not have any clubbing or cyanosis and 
his color was described as quite good.  The examiner noted 
that CT scan of the lungs showed evidence of a minor degree 
of interstitial lung disease and that pulmonary function 
tests showed mild restrictive impairment that was not unusual 
in anyone with interstitial abnormality.  The diagnosis was 
pulmonary emphysema and mild chronic interstitial lung 
disease; X-ray and CT scans of the chest do not show evidence 
of asbestosis.

The CT scan of the chest in April 1996 was reported by 
radiology as showing mild diffuse hyperexpansion of the 
lungs, a minimal degree of chronic interstitial changes in 
both lungs with no evidence of active lung lesion or pulmonic 
mass, no pleural mass or effusion and a nonenlarged heart.  
The impression was pulmonary emphysema and mild chronic 
interstitial lung disease, no mass or active lung disease.

After review of the record, the RO in June 1996 granted 
service connection for emphysema and mild chronic 
interstitial lung disease (asbestosis) and rated the 
disability 10 percent under Diagnostic Code 6603 criteria 
from December 1993 effective date for service connection. 

The veteran in disagreeing with the initial rating submitted 
a copy of a May 1991 medical report showing a recent bout of 
bloody cough, wheezing, rhonchi and shortness of breath.  It 
was noted at the time that he was a heavy smoker.  He 
appeared minimally dyspneic with numerous lung rhonchi, 
slight expiratory wheeze, prolongation of the expiratory 
phase of respiration and no definite rales and no edema of 
the extremities.  

VA outpatient treatment records show that stable chronic 
obstructive pulmonary disease was reported in January and 
June 1997.  

The veteran testified at the October 1997 Board hearing that 
he had retired from work on account of his lung disorder and 
that he walked at a slow pace and that one flight of stairs 
was possible.  He stated that he used inhalers and described 
the manifestations of the disorder and recent VA treatment.  

Pursuant to the Board remand the RO asked the veteran to 
identify current treatment providers.  He responded 
indicating that his treatment was through VA and that he had 
been given two inhalers.

On a VA examination in December 1997 that was completed with 
benefit of the veteran's claims folder, the veteran 
complained of getting out of wind from time to time with 
exertion and the difficulties had become worse over several 
years.  He reported daily productive cough and coughing 
spells in heated areas, no recent hemoptysis but dyspnea on 
exertion but not at rest.  It was reported that he usually 
had to walk slowly, could not run or jog and could walk less 
than 100 yards without stopping and could carry a bag of 
groceries from his car to his house.  The veteran reported 
that he used inhalers four times a day but did not require 
oxygen.

The examiner reported that the veteran quit smoking two years 
ago and had been hospitalized about five or six years 
previously for bronchitis.  The veteran was described as 
being in no distress and it was noted that he walked from the 
waiting room to the examining room at regular speed without 
any distress.  There was no cyanosis or clubbing or rales, 
wheezes or rhonchi but the lung fields displayed impaired 
resonance and impaired breath sounds secondary to an obese 
chest wall.  The heart displayed a regular rate and rhythm 
without murmurs, rubs or gallops.  

The diagnoses included chronic obstructive pulmonary disease, 
chronic emphysema, chronic bronchitis, idiopathic 
interstitial lung disease and tobacco dependency, abstinent 
for two years.  The examiner opined that the veteran's 
probable tobacco dependency and tobacco use could be 
considered a more likely than not an etiological factor in 
the development of chronic obstructive pulmonary disease.

A chest X-ray was reported as little changed since a previous 
study in February 1997 and the impression was chronic 
obstructive pulmonary disease and a satisfactory 
cardiovascular silhouette.  

A pulmonary function study obtained in December 1997 showed 
FVC 50%/77% (pre/post) predicted DCLO 28% predicted no post 
measurement and DCLO/VA 94% predicted.  FEV1 47%/70%, FEV1-
FVC percent of reference not reported.  The study was 
interpreted as showing possible small airway obstruction but 
as difficult to interpret secondary to poor effort. 

After review of the record, the RO in May 1998 increased the 
disability rating for the veteran's respiratory disorder to 
30 percent under Diagnostic Code 6603 criteria from December 
1993.  The description of the disability as emphysema and 
mild interstitial lung disease (asbestosis) was continued.

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847. A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation. 
However, in cases protected by the provisions of Pub. L. 90 
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.  38 C.F.R. § 4.96, 
effective October 7, 1996.

Pulmonary emphysema with FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/ kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy shall be rated 100 percent.

Pulmonary emphysema with FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) may be rated 60 percent.

A 30 percent rating is provided for pulmonary emphysema with 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted.

A 10 percent rating is provided for pulmonary emphysema with 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted.  
Diagnostic Code 6603, effective October 7, 1996.

Chronic obstructive pulmonary disease shall be rated 100 
percent with FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

Chronic obstructive pulmonary disease shall be rated 60 
percent with FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

Chronic obstructive pulmonary disease shall be rated 30 
percent with FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.

Chronic obstructive pulmonary disease shall be rated 10 
percent with FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  Diagnostic Code 6604, effective October 7, 1996.

The general rating formula for interstitial lung disease that 
includes asbestosis provides a 100 percent rating for Forced 
Vital Capacity (FVC) less than 50-percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.

A 60 percent rating is provided for FVC of 50- to 64-percent 
predicted, or; DLCO (SB) of 40-to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.

A 30 percent rating is provided for FVC of 65- to 74-percent 
predicted, or; DLCO (SB) of 56-to 65-percent predicted.

A 10 percent rating is provided for FVC of 75- to 80-percent 
predicted, or; DLCO (SB) of 66-to 80-percent predicted.  
Diagnostic Code 6833, effective October 7, 1996.

Ratings under diagnostic codes 6600 through 6818, inclusive, 
and 6821 will not be combined with each other. Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 to 6818 inclusive and 6821. A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation. However, in cases 
protected by the provisions of Pub. L. 90 493, the graduated 
ratings of 50 and 30 percent for inactive tuberculosis will 
not be elevated.  38 C.F.R. § 4.96, effective prior to 
October 7, 1996.

A 10 percent evaluation is warranted for mild pulmonary 
emphysema with evidence of ventilatory impairment on 
pulmonary function testing and/or definite dyspnea on 
prolonged exertion. A 30 percent evaluation requires moderate 
pulmonary emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more then one block 
on a level surface and pulmonary function test results which 
are consistent with findings of moderate emphysema. If 
pulmonary emphysema is severe, with evidence of severe 
ventilatory impairment on pulmonary function tests and 
definite dyspnea on exertion, sufficient to prevent climbing 
more than one flight of steps or walking more than one block, 
with marked impairment of health, then an evaluation of 60 
percent is assigned. If the condition is pronounced, 
intractable and totally incapacitating, with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion, and the 
severity of emphysema is confirmed by X-rays and pulmonary 
function tests (PFTs), then the rating is 100 percent.  38 
C.F.R. § 4.97, Diagnostic Code 6603, effective prior to 
October 7, 1996.

Prior to October 7, 1996, the veteran's asbestosis was 
ratable by analogy to unspecified pneumoconiosis that 
provided a 10 percent evaluation where the condition is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion. A 30 percent evaluation 
required moderate symptoms with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion which is 
confirmed by pulmonary function tests. A 60 percent 
evaluation required severe unspecified pneumoconiosis with 
extensive fibrosis and severe dyspnea on slight exertion with 
a corresponding ventilatory deficit confirmed by pulmonary 
function tests and with a marked impairment of health. A 100 
percent evaluation requires pronounced unspecified 
pneumoconiosis with the extent of lesions comparable to far 
advanced pulmonary tuberculosis, or with pulmonary function 
tests confirming a markedly severe degree of ventilatory 
deficit, and dyspnea at rest and other evidence of severe 
impairment of bodily vigor producing total incapacity. 
Diagnostic Code 6802, effective prior to October 7, 1996.

Guidelines for compensation claims based on asbestos exposure 
were published in Department of Veterans Benefits Circular 
21-88-8 (DVB Circular), dated May 11, 1988.  The DVB Circular 
was subsequently rescinded with the incorporation of its 
basic guidelines into Veterans Benefits Administration (VBA) 
Manual M21-1, Part VI, par 7.68 in September 1992 and 
subsequently 7.21 that provided asbestosis would be rated 
analogous to silicosis.  Under the rating criteria in effect 
prior to October 7, 1996, silicosis (Diagnostic Code 6801) 
was rated under the criteria for unspecified pneumoconiosis.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible and that no further duty to assist exists 
with respect to the claim.  The veteran has been provided 
comprehensive evaluations in connection with the claim and 
other records have been obtained.  There does not appear to 
have been any deficiency in the remand development that could 
arguably be viewed as prejudicial to the claim.  The VA 
examination completed as a result of the Board remand was 
thorough and included the information necessary to evaluate 
the claim under the current rating scheme for respiratory 
disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection is presently in effect for a respiratory 
disability that has been assigned a 30 percent evaluation.  
The schedular criteria for evaluation of respiratory 
disabilities were changed effective October 7, 1996.  The 
case was remanded to comply with existing judicial precedent 
that required where law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, more recently it has been held that the 
regulatory changes may not be applied earlier than their 
effective date.  Rhodan v. West, 12 Vet. App. 55 (1998).  
Thus, the veteran's respiratory disability must be evaluated 
under both the old and new rating criteria as applicable to 
the period covered by this appeal.  

The Board observes that the Court recently held that a claim 
such as the veteran's is properly framed as an appeal from 
the original rating rather than a claim for increase but that 
in either case the veteran is presumed to be seeking the 
maximum benefit allowed by law or regulations.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  
The Board notes that although the decision herein included 
consideration of the Court's decision in Fenderson, the 
veteran has not been prejudiced by such discussion in view of 
the decision on the merits.  See for example Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  

The veteran contends that he should be rated at least 60 
percent since he must use antibiotics from time to time and 
other medication daily and that the quality of life has 
deteriorated as a result of his respiratory disability. 

The veteran's disability is rated currently in accordance 
with the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6603, which assess basically evidence of recurrence of 
symptoms as evidenced by pulmonary function testing as the 
primary rating criteria for the incremental ratings from 
10 to 100 percent.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the diagnosis and symptomatology.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).

Prior to October 7, 1996, the veteran's lung condition had 
also been rated under Diagnostic Code 6603.  Alternatively a 
rating was available under Diagnostic Code 6802 where a 60 
percent evaluation required severe unspecified pneumoconiosis 
with extensive fibrosis and severe dyspnea on slight exertion 
with a corresponding ventilatory deficit confirmed by 
pulmonary function tests and with a marked impairment of 
health. A 100 percent evaluation requires pronounced 
unspecified pneumoconiosis with the extent of lesions 
comparable to far advanced pulmonary tuberculosis, or with 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit, and dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  For emphysema, a 60 percent evaluation 
contemplated symptoms demonstrated on pulmonary function 
testing and clinical; examination that produced severe 
impairment.  Pronounced symptoms were contemplated for a 100 
percent evaluation.  The next higher evaluation was available 
for coexisting disorders.  

The Board observes that the RO has assigned a 30 percent 
evaluation under Diagnostic Code 6603 based upon the relevant 
criteria.  The examinations of record prior to late 1996 do 
not show a respiratory disorder to the extent that a higher 
compensable rating is warranted.  In essence, the evaluations 
relevant to the current rating claim at that time reported 
symptoms that may reasonably be viewed as no more than 
moderate.  For example, a VA examiner in 1996 found mild 
disability after review of the examination data that included 
chest X-ray and pulmonary function testing.  Considering the 
application of 38 C.F.R. § 4.96 to the evidence, viewed 
liberally, would not allow for more than the 30 percent 
rating in view of the consideration accorded to the objective 
findings by a trained clinician.  Although the veteran 
apparently had more appreciable symptoms indicated in a 
private report from the early 1990's, that level of symptoms 
was not reported thereafter in view of the information 
obtained on pulmonary functions studies, X-ray and clinical 
examinations.  A 30 percent rating for pulmonary emphysema is 
available for FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.

Under the amended regulations, emphysema and chronic 
obstructive pulmonary disease contemplate the assignment of a 
60 percent rating when the Forced Expiratory Volume in one 
second (FEV-1) is 40- to 55- percent predicted, or; when the 
ratio of Forced Expiratory Volume in one second to Forced 
Expiratory Vital Capacity (FEV-1/FVC) is 40 to 55 percent, 
or; when the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 40- to 
55- percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent 
evaluation is warranted for FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy. 38 C.F.R. § 
4.97, Diagnostic Code 6603 (1998).

As for asbestosis a 100 percent rating contemplates Forced 
Vital Capacity (FVC) less than 50-percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  A 60 percent rating 
contemplates FVC of 50- to 64-percent predicted, or; DLCO 
(SB) of 40-to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  FVC of 65- to 74-percent 
predicted, or; DLCO (SB) of 56-to 65-percent predicted is 
necessary for a 30 percent rating.

The Board observes that the pulmonary function results to be 
applied for rating purposes are those obtained post therapy, 
or after bronchiodilation according to the preambulatory 
material that appeared with the publication of the revised 
criteria.  61 Fed. Reg. 46723, 46724 (Sept. 5, 1996).  

The Board finds that the new revised criteria are in general 
more favorable to the veteran as the criteria for each of the 
levels of disability appear to offer independent bases for 
the ratings and rely on pulmonary function test results.  
However, the new criteria may only be applied to the evidence 
after the effective date for the changed regulations.  The 
report of the pulmonary function tests that were conducted in 
1997 revealed a post therapy level of FVC to be 77 percent 
and FEV1 to be 70 percent.  This being the case, the evidence 
supports a schedular rating of 30 percent for the service- 
connected disability under Diagnostic Code 6603 but no 
higher.  The 60 percent criteria would appear to require more 
significant post therapy diminution of breathing function 
than shown on the recent pulmonary function test.  Arguably 
the 30 percent would be permissible by applying 38 C.F.R. 
§ 4.96 since the examination findings alone would not appear 
to support this level of impairment.  In any event the record 
does not more nearly approximate the 60 percent criteria 
either independent of or applying § 4.96.  This evidence is 
found to preponderate against a rating in excess of 30 
percent on a schedular basis.

The Board can reasonably view these periodic evaluations to 
be an accurate assessment of the disability manifested by 
little objective evidence of residuals.  The level of 
disability appears to have been accounted for in the current 
evaluation, particularly in view of the paucity of objective 
findings most recently reported, particularly normal 
pulmonary function, no pain or tenderness on coughing or 
respiration.  The previously applied criteria found in DC 
6818 now have been incorporated into the instructive notes 
following DC 6845.  The 20 percent criteria require retained 
missile, rales or limitation of chest expansion or excursion 
that are symptoms not objectively shown.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 30 percent.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

It is noted that under 38 C.F.R. § 3.321(a) the rating 
schedule provisions represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Under 
§ 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  The subsection allows 
for the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, to approve an extraschedular evaluation.

It does not appear from the record that the respiratory 
disability has rendered the veteran's disability picture 
unusual or exceptional in nature.  It has not been shown to 
constitute factors that would in and of themselves markedly 
interfere with employment, nor have they required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  

Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).  Based upon the record, the Board 
finds that an extraschedular evaluation is not warranted.  

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. at 86.  However, such factors 
would be apparent from the record and necessarily relate to 
the service-connected disability.  See, for example, 
Smallwood, 10 Vet. App. at 97-98 and Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997). 

There does not appear to be probative evidence that any 
nonservice-connected disorders affect the veteran's 
respiratory disability in such a manner to render impractical 
the application of the regular schedular standards.  See for 
example Johnston, 10 Vet. App. at 86-89.


ORDER

An increased disability rating for a respiratory disorder is 
denied.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 
- 17 -


- 1 -


